1 Reported in 152 P.2d 325.
Plaintiffs brought an action to abate a private nuisance and restrain certain violations of restrictive covenants running with the land of defendants. The court dismissed the nuisance action and restrained violations of the restrictive covenants running with the land. Defendants appeal.
Lake Ballinger is a small, fresh-water lake, located in Snohomish county a few miles outside of the corporate limits of the city of Seattle. All of the property abutting on the lake has been included in one plat, and has been divided into one- or two-acre tracts. Each person purchasing a tract fronting on Lake Ballinger did so with the following restrictive residential covenants in his or her deed:
". . . the party of the second part, his heirs, administrators and assigns, shall not at any time hereafter erect, cause or procure, permit or suffer to be erected upon said premises, or any part thereof, any building or buildings to be used or occupied for any other purpose than a private residence ordwelling, and any such residence or dwelling erected thereon shall cost not less than $1,000.00, but necessary outbuildingsfor residence uses may be erected on said premises at the same time with, or at any time after, the erection of said residence or dwelling, and it is further expressly covenanted that no boathouse, landing or other structure shall be erected on the margin of Lake Ballinger, except for the private use of said premises, and no refuse, litter or other obnoxious matter orthing whatsoever shall be deposited in or allowed to pass into said lake from said premises." (Italics ours.)
The two pieces of land owned by the parties to this suit are located side by side and slope gently toward the body of water from the county road some 640 feet back of the margin of the lake. Upon appellants' land they maintained a cowbarn, chicken house, rabbitry, and pig sty, and kept four cattle, five pigs, a flock of chickens, and a number of rabbits.
The court entered a decree, the material part of which is as follows:
"It is hereby ordered, adjudged and decreed that thedefendants shall at once and forthwith abate the uses being carried on by them and shall at once cease and desist from *Page 599 maintaining any pig or hog sties on their property, anylivestock or cattle, chickens or rabbits, and shall remove allpig sties, cow barns, chicken houses, and rabbitries forthwith, and they are enjoined from further using said property with any of the said livestock above mentioned, or any of the buildings housing the same, and from ever again, as long as the covenant is in full force and effect on the land, using their said property in violation of this injunction; and a nuisance not having been proven, plaintiffs' second cause of action is dismissed." (Italics ours.)
[1] The appellants contend that, since the court dismissed the private nuisance action, from which respondents did not appeal, it was error to restrain the appellants from pasturing or using the land to support any cattle, pigs, chickens, or rabbits in so far as it could be done without the use of a barn, chicken house, pig sty, or rabbitry on the premises covered by the covenant. The language of the covenant prohibits the erection of buildings to be used for any purpose other than as a private dwelling, but permits the erection of necessary outbuildings for residence uses. The rule is:
"Nor will a restriction be enlarged or extended by construction, even to accomplish what it may be thought the parties would have desired had a situation which later developed been foreseen by them at the time when the restriction was written." 18 C.J. 386, § 450.
This will not permit a prohibition of erecting certain buildings to extend to a restriction of the use of the land itself. Appellants' point is well taken.
It appears that the respondents themselves had kept livestock on their premises, but had removed the building for housing them to premises not covered by the covenant shortly before bringing their action. The appellants have the right to elect to do likewise.
[2] Appellants further contend:
"The restrictive covenant: `Necessary outbuildings for residence uses may be erected on said premises' permits the erection and maintenance of a small barn, chicken house, rabbitry and piggery for the personal use and convenience of the occupants of the dwelling located thereon." *Page 600 
They contend that "necessary" means "convenient," and that any building not devoted to commercial purposes that is for the support or convenience of the occupants of the residence is permitted under the covenant. They concede that they could not have a barn for a commercial dairy, but claim the right to have a barn for cows devoted to their private use or support. We have no objection to the word "necessary" being construed as "convenient," but, even if so used, it must be related to a private dwelling as such. Thus, if "convenient" be held to mean "in support of the occupants of the dwelling," then the conception of a residence as being a "place to live" will have been enlarged to include a place in which to make a living. To distinguish between making a living "commercially" and doing so in some vague "noncommercial" way, would, we believe, inevitably lead to confusion. On the other hand, those things that are enjoyable as an incident to living will generally be readily distinguishable from activities engaged in for the purpose of providing sustenance, at least in so far as special housing is required therefor.
Covenants, such as the one at bar, are very common. By their use, people accomplish the exclusion from the neighborhood of their residence of the unpleasant and unattractive activities which however indispensable in the world are nevertheless capable of segregation without hardship or inconvenience. Undoubtedly, the covenants in the instant case were for the purpose of segregating the land into a private residential district. That it failed to restrict the use of the land itself for farming is clear, but is equally clear that it did prohibit the erection of farm buildings as distinguished from private dwellings.
[3] The appellants offered to prove that others, including the respondents, had made prior use of their property similar to their own use. This was refused by the court and the appellants claim it was prejudicial error. The evidence was irrelevant, except in support of the theory of waiver or estoppel.
Appellants' answer to respondents' complaint was a general *Page 601 
denial. In the case of Beaulaurier v. Wash. State HopProducers, 8 Wn.2d 79, 111 P.2d 559, the court held:
"It is the rule that estoppel and waiver are affirmative defenses and must be pleaded. Walker v. Baxter, 6 Wn. 244,33 P. 426; Olson v. Springer, 60 Wn. 77, 110 P. 807; Johnsv. Clother, 78 Wn. 602, 139 P. 755; Russell v. MutualLumber Co., 134 Wn. 508, 236 P. 96; Shafer Bros. Land Co.v. Universal Pictures Corp., 188 Wn. 33, 61 P.2d 593."
The court's ruling was not error.
The decree is affirmed, but is remanded to the trial court with directions to modify it by striking therefrom the provisions restraining the use of the land itself in support of livestock. Only the maintenance or use of buildings for housing livestock may be restrained. Neither party will recover costs.
STEINERT, BLAKE, and ROBINSON, JJ., concur.